DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claim 1 recites a system comprising multiple components (servers, data manager device, a display, a processor and a memory), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim(s) recite(s):
calculate, from the crawl data in the first database and the traffic Page 8 of 31data in the second database, an amount of promotion for each digital content item in the plurality of digital content items of the digital media during an evaluation period; 
calculate, from the traffic data in the second database the evaluation period for a plurality of traffic types, 
a number of interactions with each digital content item for each digital content item, 
an engagement index measuring an amount of time spent by users interacting with each digital content item relative to an average time spent by users interacting with a digital content item, and 
a recirculation index measuring an amount of interaction with additional digital content items attributable to each digital content item; 
wherein the number of interactions from internal traffic is 15adjusted for the calculated amount of promotion of each digital content item;
calculate a first performance indicator for each digital content item based on the adjusted number of interactions, engagement index and recirculation index for the digital content item;2 
calculate, from the traffic data in the second database for the evaluation period, an acquisition performance indicator for each digital content item, the acquisition performance indicator measuring an amount of new subscribers during the evaluation period attributable to each digital content item based on a 25 number of interactions for each digital content item from the new subscribers during the evaluation period adjusted for promotion of each digital content item during the evaluation period and a number of new subscribers generated in response to a paywall presented before61 allowing interaction with the digital content item; 
calculate, from the traffic data in the second database for the evaluation period, a retention performance indicator for each digital content item based on a retention index 5measuring an amount of existing subscribers retained during the evaluation period attributable to each digital content item, the retention index based on a number of interactions with the digital content item adjusted for promotion of the digital content item and an average number of interactions for all digital content items in the10 plurality of the digital content items for promotion of the digital content items; 
calculate a second performance indicator for each digital content item based on the acquisition performance indicator and the retention performance indicator for the digital content item;15 and 
calculate an overall performance indicator for each digital content item based on the first performance indicator and the second performance indicator for the digital content item with configurable weights associated with each of the first performance indicator and second performance indicator.  

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional elements of “a multi-source data analytics system” comprising “an internet traffic analysis server” for providing traffic data for a digital media platform having a plurality of digital content items, “one or more 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a multi-source data analytics system, an internet traffic analysis server, one or more crawler servers (comprising one or more of a web crawler server and an application crawler server), a data manager device in communication with the internet traffic analysis server and the one or more crawler servers, the data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable 
obtain crawl data collected by the one or more crawler servers and traffic data collected by the internet traffic analysis server; 
store the crawl data in a first database and store the traffic data in a second database;
presented to a user viewport;
wherein the traffic types comprise internal traffic directed from the digital media platform, search traffic directed from a search engine, social media traffic directed from a social media network and other traffic, wherein the internal traffic comprises 10 web traffic associated with a website of the digital media platform and/or application traffic associated with client applications of the digital media platform operating on client devices; and 
display an interactive portal on the display of the data manager device, the interactive portal providing a real-time analysis of the digital media platform, the interactive portal configured to provide a number of interactive graphical user interface screens that are displayable, each interactive graphical user interface screen displaying real-time performance information for one or more digital content items based on one or more performance indicators selected from the first performance indicator for each digital content item, the second performance indicator for each digital content item and the overall performance indicator for each digital content item, the interactive portal configured to filter and compare digital content items based on the one or more performance indicators and one or more parameters;
repeat operations (a) to (i) at regular intervals to generate updated values for the first performance indicator, second performance indicator and overall performance indicator for each digital content item; and
update the interactive portal on the display of the data manager device in real-time with the updated values for the first performance indicator, second performance indicator and overall performance indicator for each digital content item.  

The limitation “obtain crawl data…” is mere data gathering and is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional.  The limitation “store crawl data…” is well-understood, routine, and conventional.  The limitations “presented to a user viewport,” “display an interactive portal…,” and “update 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional such as ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claim 5 recites a data manager device comprising multiple components (a display, a processor and a memory), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim(s) recite(s):

calculate, from the crawl data in the first database and the traffic Page 8 of 31data in the second database, an amount of promotion for each digital content item in the plurality of digital content items of the digital media platform during an evaluation period; 
calculate, from the traffic data in the second database the evaluation period for a plurality of traffic types, 
a number of interactions with each digital content item for each digital content item, 
an engagement index measuring an amount of time spent by users interacting with each digital content item relative to an average time spent by users interacting with a digital content item, and 
a recirculation index measuring an amount of interaction with additional digital content items attributable to each digital content item; 
wherein the number of interactions from internal traffic is 15adjusted for the calculated amount of promotion of each digital content item;
calculate a first performance indicator for each digital content item based on the adjusted number of interactions, engagement index and recirculation index for the digital content item;2 
calculate, from the traffic data in the second database for the evaluation period, an acquisition performance indicator for each digital content item, the acquisition performance indicator measuring an amount of new subscribers during the evaluation period attributable to each digital content item based on a 25 number of interactions for each digital content item from the new subscribers during the evaluation period adjusted for promotion of each digital content item during the evaluation period and a number of new subscribers generated in response to a paywall presented before61 allowing interaction with the digital content item; 
calculate, from the traffic data in the second database for the evaluation period, a retention performance indicator for each digital content item based on a retention index 5measuring an amount of existing subscribers retained during the evaluation period attributable to each digital content item, the retention index based on a number of interactions with the digital content item adjusted for promotion of the digital content item and an average number of interactions for all digital content items in the10 plurality of the digital content items for promotion of the digital content items; 
calculate a second performance indicator for each digital content item based on the acquisition performance indicator and the retention performance indicator for the digital content item;15 and 
calculate an overall performance indicator for each digital content item based on the first performance indicator and the second performance indicator for the digital content item with configurable weights associated with each of the first performance indicator and second performance indicator.  


At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional elements of “a data manager device 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable instructions amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are:
obtain crawl data collected by the one or more crawler servers and traffic data collected by the internet traffic analysis server, wherein the internet traffic analysis server is configured for providing traffic data for a digital media platform having a plurality of digital content items and the one or more crawler servers are configured for providing crawl logs of the digital media platform, wherein the one or more crawler servers comprise one or more of a web crawler server and an application crawler server; 
store the crawl data in a first database and store traffic data in a second database;
in real time
presented to a user viewport;
wherein the traffic types comprise internal traffic directed from the digital media platform, search traffic directed from a search engine, social media traffic directed from a social media network and other traffic, wherein the internal traffic comprises 10 web traffic associated with a website of the digital media platform and/or application traffic associated with client applications of the digital media platform operating on client devices; and 
generate and display an interactive real-time analysis of the digital media platform on a display of the data manager device, the real-time analysis comprising one of: 
display an interactive portal on the display of the data manager device, the interactive portal providing a real-time analysis of the digital media platform, the interactive portal configured to provide a number of interactive graphical user interface screens comprising interactive user interface screens that are displayable, each interactive graphical user interface screen displaying real-time performance information for one or more digital content items based on one or more performance indicators selected from the first performance indicator for each digital content item, the second performance indicator for each digital content item and the overall performance indicator for each digital content item, the interactive portal configured to filter and compare digital content items based on the one or more performance indicators and one or more parameters; or 
repeat operations (a) to (i) at regular intervals to generate updated values for the first performance indicator, second performance indicator and overall performance indicator for each digital content item; and 
wherein the displayed content is updated in real-time at regular intervals.  

The limitation “obtain crawl data…” is mere data gathering and is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional.  The limitation “store the crawl data…” is well-understood, routine, and conventional.  The limitations “presented to a user viewport,” “generate and display…one of display an interactive portal…,” and “wherein the displayed content is updated…” are mere data output, are insignificant extra-solution (post-solution) activity, and are nominal or tangential additions to the claim and are well-understood, routine, and conventional.. The limitation “wherein the traffic types…” is an additional element; however, this 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claim 20 recites a method, and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim(s) recite(s):
calculating, from the crawl data in the first database and the traffic Page 8 of 31data in the second database, an amount of promotion for each digital content item in the plurality of digital content items of the digital media platform during an evaluation period; 
calculating, from the traffic data in the second database the evaluation period for a plurality of traffic types, 
a number of interactions with each digital content item for each digital content item, 
an engagement index measuring an amount of time spent by users interacting with each digital content item relative to an average time spent by users interacting with a digital content item, and 
a recirculation index measuring an amount of interaction with additional digital content items attributable to each digital content item; 
wherein the number of interactions from internal traffic is 15adjusted for the calculated amount of promotion of each digital content item;
calculating a first performance indicator for each digital content item based on the adjusted number of interactions, engagement index and recirculation index for the digital content item;2 
calculating, from the traffic data in the second database for the evaluation period, an acquisition performance indicator for each digital content item, the acquisition performance indicator measuring an amount of new subscribers during the evaluation period attributable to each digital content item based on a 25 number of interactions for each digital content item from the new subscribers during the evaluation period adjusted for promotion of each digital content item during the evaluation period and a number of new subscribers generated in response to a paywall presented before61 allowing interaction with the digital content item; 
calculating, from the traffic data in the second database for the evaluation period, a retention performance indicator for each digital content item based on a retention index 5measuring an amount of existing subscribers retained during the evaluation period attributable to each digital content item, the retention index based on a number of interactions with the digital content item adjusted for promotion of the digital content item and an average number of interactions for all digital content items in the10 plurality of the digital content items for promotion of the digital content items; 
calculating a second performance indicator for each digital content item based on the acquisition performance indicator and the retention performance indicator for the digital content item;15 and 
calculating an overall performance indicator for each digital content item based on the first performance indicator and the second performance indicator for the digital content item with configurable weights associated with each of the first performance indicator and second performance indicator.  

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting “a data manager device” to perform the calculations, nothing in the claim element precludes the step from being performed mentally and from utilizing mathematical relationships and calculations. For example, a 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional element of “a data manager device” to perform the calculations. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). This limitation can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

obtaining crawl data collected by one or more crawler servers and traffic data collected by an internet traffic analysis server, wherein the internet traffic analysis server is configured for providing traffic data for a digital media platform and the one or more crawler servers are configured for providing crawl logs of the digital media platform, wherein the one or more crawler servers comprise one or more of a web crawler server and an application crawler server; 
storing the crawl data in a first database and storing traffic data in a second database;
presented to a user viewport;
wherein the traffic types comprise internal traffic directed from the digital media platform, search traffic directed from a search engine, social media traffic directed from a social media network and other traffic, wherein the internal traffic comprises 10 web traffic associated with a website of the digital media platform and/or application traffic associated with client applications of the digital media platform operating on client devices; and 
displaying an interactive portal on the display of the data manager device, the interactive portal providing a real-time analysis of the digital media platform, the interactive portal configured to provide a number of interactive graphical user interface screens that are displayable, each interactive graphical user interface screen displaying real-time performance information for one or more digital content items based on one or more performance indicators selected from the first performance indicator for each digital content item, the second performance indicator for each digital content item and the overall performance indicator for each digital content item, the interactive portal configured to filter and compare digital content items based on the one or more performance indicators and one or more parameters; 
repeating operations (a) to (i) at regular intervals to generate updated values for the first performance indicator, second performance indicator and overall performance indicator for each digital content item; and 
updating the interactive portal on the display of the data manager device in real-time with the updated values for the first performance indicator, second 

The limitation “obtaining crawl data…” is mere data gathering and is insignificant extra-solution activity (pre-solution) and is well-understood, routine, and conventional.  The limitation “storing the crawl data…” is well-understood, routine, and conventional.  The limitation “presented to a user viewport,” “displaying an interactive portal…,” and “updating the interactive portal…” are mere data output, are insignificant extra-solution (post-solution) activity, and are nominal or tangential additions to the claim and are well-understood, routine, and conventional. The limitation “wherein the traffic types…” is an additional element; however, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; and considered individually and as part of the claim as a whole, it does not add significantly more than the abstract idea itself.  The limitation “repeating operations (a) to (i) at regular intervals to generate updated values” is a combination of the abstract elements (thus reciting a mental process and mathematical relationships and calculations) and the additional claim elements (thus reciting insignificant extra-solution activity and is well-understood, routine, and conventional) as disclosed above.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional such as ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claim is not patent eligible.


At step 2A, prong one, the claim(s) recite(s):
wherein the engagement index is calculated in accordance with the following equation: 

    PNG
    media_image1.png
    46
    378
    media_image1.png
    Greyscale
 
wherein Time Spent represents an average time spent by users interacting with the digital content item, Average Time Spent represents an average time spent by users interacting with a digital content item averaged over all digital content items in the plurality of digital content items, wherein a configurable upper and Page 9 of 26lower limit is applied to the engagement index to avoid extreme values; 
wherein the recirculation index is calculated in accordance with the following equation, wherein a configurable upper and lower limit is applied to the recirculation index to avoid extreme values:   


    PNG
    media_image2.png
    35
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    31
    250
    media_image3.png
    Greyscale
wherein Recirculation has a value defined as   
wherein bouncers represents a number of users that did not interact with additional digital content items after interacting with the digital content item, and visitors represents a number of individual user interactions with the digital content item;
wherein the first performance indicator is a user performance indicator denoted User PI that is calculated according to the following equation: 
User PI= Internal PI + Search PI + Social PI + Direct PI 
Internal PI is a performance indicator for internal traffic directed from a page of the digital media platform, Search PI is a performance indicator for search5 traffic directed from a search engine, Social PI is a performance indicator for social traffic directed from a social network, and Direct PI is a performance indicator for other traffic; 
wherein Internal PI is calculated according to the following equation:10 
Internal PI= Adjusted Interactions x Engagement Index x Recirculation Index x Value 
wherein Adjusted Interactions is the number of interactions from internal traffic adjusted for the calculated amount of promotion of the digital content item and is calculated in accordance with the following equation: 
Adjusted Interactions = Total Interactions/Promotion Ratio
wherein Total Interactions is a number of interactions with the digital content item during the evaluation period and Promotion Ratio is calculated according to the following equation: 
Promotion Ratio = Number of Exposures/Average Number of Exposures 
wherein Number of Exposures is an estimate of a number of exposures of a 20 promotion for the digital content item calculated during a period of promotion and Average Number of Exposures is an estimate of a number of exposures of an average digital content item promoted on the same page during the same period of promotion, wherein a configurable upper and lower limit is applied to the Number of Exposures to avoid extreme values; and 
25wherein Value is an enterprise value of user interaction; 
wherein the estimation of the number of exposures of the promotion for the digital content item is calculated based on a depth of the promotion for the digital content item with respect to a height of the page on which the digital content item was promoted, a size of the promotion for 5 the digital content item, a number of views of the page on which the digital content item was promoted during the period of promotion, and an average scroll depth during the period of promotion; 
wherein Search PI, Social PI and Direct PI are calculated according to the following equations:1 

    PNG
    media_image4.png
    116
    684
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    294
    692
    media_image5.png
    Greyscale

wherein the second performance indicator is a subscriber performance indicator denoted Subscriber PI that is calculated according to the following equation: 
Subscriber PI= Acquisition PI + Retention PI 
wherein Acquisition PI is a measure of a contribution of the digital content68 item to generating a new subscription, and Retention PI is a measure of a contribution of the digital content item to retaining existing subscription; 
wherein Acquisition P1 is calculated according to the following equation: 
Acquisition PI= Adjusted Subscriptions x Subscription Value 
wherein Adjusted Subscription PI is a measure of the contribution of the digital content item to generating a new subscription, and Subscription Value is an enterprise value of a new subscription; 
wherein Adjusted Subscriptions is calculated according to the following10 
Adjusted Subscriptions = Total Subscriptions/Promotion Ratio 
wherein Total Subscriptions is a total of a number of full subscription credits and partial subscription credits, wherein a full subscription credit is allotted for a digital content item when a new subscription is generated in response to presenting the new 

    PNG
    media_image6.png
    394
    683
    media_image6.png
    Greyscale

wherein Retention PI is calculated according to the following equation: 

    PNG
    media_image7.png
    220
    693
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    223
    699
    media_image8.png
    Greyscale

wherein the first performance indicator is a user performance indicator denoted User PI and the second performance indicator is a subscriber performance indicator denoted Subscriber PI, wherein the overall performance indicator is determined according to the following equation: 
Overall PI= User PI + Subscriber PI.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting “a data manager device comprising: a display; a processor; and 10a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, when executed by the processor, cause the data manager” to perform the calculations, nothing in the claim elements preclude the step from being performed mentally and from utilizing mathematical relationships and calculations. For example, a user who receives crawl data and traffic data could calculate the following: an engagement index, a recirculation index, a first performance indicator, estimation of a number of exposures, and a second performance indicator. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, when executed by the processor, cause the data manager” to perform the calculations. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a multi-source data analytics system, and a data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable instructions amount 
a media crawler server in communication with the data manager device configured for providing crawl logs of a distinct third party digital media platform; 
wherein the digital media platform is a social media digital platform; 
wherein the media crawler server provides a social media crawler that crawls one or more social media pages of the digital media platform to provide social media crawl logs of the social media pages of the digital media platform on the social media digital platform;
wherein the digital media platform comprises a website and an application platform supporting client applications operating on client devices; 
wherein the traffic data comprises 5clickstream data; and 
wherein the digital content item comprises one or more of an article, audio, video, streamed audio, streamed video, virtual reality data, or augmented reality data.  

As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See MPEP 2106.05(d) and 2106.05(g).  Moreover, these additional elements are nominal or tangential additions to the claims, do not integrate the abstract idea into a practical application, do not impose any meaningful limits on practicing the abstract idea, and considered individually and as part of the claim as a whole, they do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The above rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

On pages 19-24, the applicant argues that: 
Conventional approaches to analytics, such as those relied upon by internet traffic analyzers, consider the number of page views or "eyes" with respect to digital content items. However, this approach fails to take into account "promotion" of the digital content items...For example, the content of the digital media platform and the external channels on which digital content may be promoted changes regularly, typically many times each day. The content being analyzed is not static and it is not single source. Thus, the claimed invention considers multiple sources via multiple data feeds 
 The Office Action alleges that, with respect to Step 2A, Prong Two, the claim limitations involving calculations cover a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components...Amended claim 1 contains limitations which cannot be performed by only mathematical relationships and calculations...The Applicant submits that the additional steps of displaying the interactive portal, repeating the operations (a) through (i), which include obtaining web crawl data and traffic data, and the step of updating the interactive portal in real-time cannot be performed without an internet traffic analysis server, one or more crawler servers and a data manager device including a display, a processor and memory as recited in claim 1. As such, the internet traffic analysis server, the one or more crawler servers and the data manager device impose a meaningful limit on steps (a) through (I) integrating them into practical application and providing an improved solution...Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements 

The examiner respectfully disagrees because: 
At step 2A, prong one, the claim limitations disclose mental processes and mathematical concepts and calculations. These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting “a data manager device comprising: a display; a processor; and 10a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, when executed by the processor, cause the data manager” to perform the calculations, nothing in the claim elements preclude the step from being performed mentally and from utilizing mathematical relationships and calculations. For example, a user who receives crawl data and traffic data could calculate the following: an amount of promotion for digital content items, a number of interactions of the digital content items, an engagement index, a recirculation index, an adjusted number of interactions, a first performance indicator, an acquisition performance indicator, a retention performance indicator, a second performance indicator, and an overall performance indicator. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations 
At step 2A, prong two, the judicial exception is not integrated into a practical application because the claims recite additional elements (“a multi-source data analytics system,” “an internet traffic analysis server” for providing traffic data for a digital media platform having a plurality of digital content items, “one or more crawler servers” for providing crawl logs of the digital media platform, “wherein the one or more crawler servers comprise one or more of a web crawler server and an application crawler server;” and “a data manager device in communication with the internet traffic analysis server and the one or more crawler servers, the data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, when executed by the processor, cause the data manager” to perform the calculations) at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The crawler server collects crawl data and the internet traffic analysis server collects traffic data which are then provided to the digital media platform for storage; this data collection is considered mere data gathering and is insignificant extra-solution ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP 2106.05(d). 
The displaying of an interactive portal on the display of the data manager device…, generating and displaying an interactive real-time analysis…, updating in real-time displayed content at regular intervals, and updating the interactive portal on the display of the data manager device in real-time with the updated values for the first performance indicator, second performance indicator and overall performance indicator 
The data manager performs the mathematical calculations as disclosed by “the data manager device comprising: a display; a processor; a memory coupled to the processor, the memory having tangibly stored thereon executable instructions that, when executed by the processor, cause the data manager” to perform the calculations; these calculations by the data manager are provided at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). 
The repeating of operations (a) to (i) at regular intervals to generate updated values for the first performance indicator...etc., is a combination of the abstract elements (thus reciting a mental process and mathematical relationships and calculations) and the additional claim elements (thus reciting insignificant extra-solution activity and is well-understood, routine, and conventional) as disclosed above; thus discloses a data manager recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and is well-understood, routine, and conventional activity (as disclosed 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed. Further, the Supreme Court found that this limitation did not amount to an inventive concept. 437 U.S. at 588-90, 198 
In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018), the claimed invention was a method of virus scanning...The court identified these benefits as improving computer functionality. However, there is no disclosure of improving the functioning of a computer within the applicant's instant invention. See MPEP § 2106.04(d) III. 
Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similar to Trading Technologies, the applicant's instant invention through displaying an interactive portal on the display appears to improve promotion of digital content items on a digital media platform does not improve 

On pages 24-26, the applicant argues that: 
With respect to Step 2B, the Office Action alleges on page 9, that "the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional". The Applicant submits that the additional limitations in amended claim 1 are not insignificant extra-solution activity. For example, step (a) which is directed to obtaining crawl data collected by the one or more crawler servers and traffic data collected by the internet traffic analysis server, is not an initial step that takes place once such as data gathering. Step (a) and subsequent related steps (b) through (i) are repeated to account for the dynamic nature of the digital media platform and external communication channels such as social media websites and internet search engine results, and are essential to the key feature of the evaluation of views/access to the digital content item that accounts for promotion of the digital content item on the digital media platform. This key feature is admitted to be new as no prior art has been cited against it. Accordingly, step (a) is not mere data gathering, and is therefore not an insignificant extra-solution activity. Furthermore, the Applicant submits that the steps (j) through and (I) are not insignificant extra- solution activity steps. For example, it is submitted that step (j) is not mere output such as printing results of a computation on a printer which has been found to be insignificant extra-

The examiner respectfully disagrees because: 
As disclosed above, obtaining crawl and traffic data and storing this data into databases are considered well-understood, routine, and conventional activities and insignificant extra-solution activities (pre-solution) as the collection and storage occurs prior to the mathematical calculations (abstract idea) as both sets of data are subsequently obtained from storage (first and second databases) by the data manager. The data manager then performs the mathematical calculations with no integration of a practical application. The display of an interactive portal configured to provide user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Diedra McQuitery/Primary Examiner, Art Unit 2166